In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-1009V
                                     Filed: January 5, 2016
                                          Unpublished

****************************
PEDRO DE JESUS,                           *
                                          *
                     Petitioner,          *      Ruling on Entitlement; Concession;
                                          *      Influenza (“Flu”) Vaccine; Shoulder
                                          *      Injury Related to Vaccine Administration
SECRETARY OF HEALTH                       *      (“SIRVA”); Special Processing Unit
AND HUMAN SERVICES,                       *      (“SPU”)
                                          *
                     Respondent.          *
                                          *
****************************
Maximillian Muller, Muller Brazil, LLP, Dresher, PA, for petitioner.
Justine Walters, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

       On September 11, 2015, Pedro De Jesus (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 [the “Vaccine Act” or “Program”]. Petitioner alleged that he
suffered “shoulder injuries which were caused in fact” by the influenza vaccine he
received on November 26, 2014. Petition at 1.

       On January 4, 2016, respondent filed her Rule 4(c) report in which she concedes
that “petitioner is entitled to compensation for the left shoulder injury he sustained
following his receipt of the flu vaccination on November 26, 2014.” Respondent’s Rule
4(c) Report at 1. Specifically, respondent “has concluded that a preponderance of the
evidence establishes that petitioner’s injury is consistent with a shoulder injury related to
vaccine administration (“SIRVA”), and that petitioner’s injury is not due to factors
unrelated to his November 26, 2014, flu vaccination.” Id. at 3. Respondent agrees that

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
petitioner’s injury should be compensated “as a ‘caused-in-fact’ injury.” Id. at 3-4.
Respondent further agrees that the petition was timely filed, that petitioner received, in
the United States, a vaccine listed on the Vaccine Injury Table, that petitioner suffered
the effects of his injury for more than six months, and that petitioner “avers that no civil
action or proceedings have been pursued in connection with the vaccine-related injury.”
Id. at 4.

      In view of respondent’s concession and the evidence before me, the
undersigned finds that petitioner is entitled to compensation. Additionally, the
January 15, 2016 deadline for respondent’s status report is deemed moot and
terminated.

IT IS SO ORDERED.

                                   s/Nora Beth Dorsey
                                   Nora Beth Dorsey
                                   Chief Special Master




                                             2